DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019, April 8, 2019 and October 19, 2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10, 12 and 14 are objected to because of the following informalities:  said claims recite the limitation “a gear motor” and should recite “the gear motor”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device for determining the angular position of the rotor in claims 1 - 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the angular position of the rotor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “an angular position of the rotor".
Claim 1 recites the limitation "the other side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “another side". Claim 11, line 7 and claim 13, line 7 recite the same limitation.
Claim 1 recites the limitation "the measures angular position of the output shaft" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a measured angular position of the output shaft".  
  Claim 1 recites the limitation "the position of the rotor" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a position of the rotor".  Further, it is unclear if applicant meant to introduce a new limitation or if it should have been the angular position of the rotor.
Claim 1 recites the limitation "the basis of the transmitted signal" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of the transmitted signal".
Claim 2 recites the limitation "the basis of the back-electromotive force" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of a back-electromotive force ". Claim 9 in lines 8 and 9 recite the limitations as well.
Claim 2 recites the limitation "the basis of a signal from the output angular position sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of a signal from the output angular position sensor".
Claim 3 recites the limitation "the value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a value".
Claim 3 recites the limitation "the basis of a signal from the output angular position sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of a signal from the output angular position sensor".
Claim 4 recites the limitation "the angular measurement" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "an angular measurement".
Claim 5 recites the limitation "the basis of the signal from the Hall effect sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of a signal from the Hall effect sensor ".
Claim 6 recites the limitation "the measurement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a measurement".  Further, it is unclear if applicant meant to introduce a new limitation or if it should have been the angular measurement.
Claim 7 recites the limitation "the sending of a control signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "sending of a control signal".
Claim 7 recites the limitation "the detection of a change" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a detection of a change".
Claim 8 recites the limitation "the angular measurement signal" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "an angular measurement signal".
Claim 8 recites the limitation "the basis of the signals from the two Hall effect sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of signals from the two Hall effect sensor ".
Claim 9 recites the limitation "sensors and/or from the output angular position sensor" in line 9. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim 11 recites the limitation "the angular position of the output shaft" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "an angular position of the output shaft". Claim 13, lines 10 and 11 recite the same limitation.
Claim 11 recites the limitation "the angular position of the rotor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "an angular position of the rotor". Claim 13, line 16 recites the same limitation.
Claim 11 recites the limitation "the reduction ration" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a reduction ratio". Claim 13, line 17 and 18 recite the same limitation.
Claim 11 recites the limitation "the basis of the back-electromotive force signals" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of a back-electromotive force signals". Claim 13, lines 22 and 23 recite the claim limitation.
Claim 11 recites the limitation "determined in the preceding steps" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “determined in preceding steps ". Claim 13, line 27 recites limitation.
Claim 13 recites the limitation "the basis of the angular position sensor” in line 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of the angular position sensor ".
Claim 13 recites the limitation "the angular measurement” in line 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "an angular measurement”.
Claim 13 recites the limitation "the basis of the signal from the Hall effect sensor or sensors" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as "a basis of the signal from the Hall effect sensor or sensors".
Claims 2 – 10, 12 and 14 are further rejected as being dependents of rejected claims 1, 11 and 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 – 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Patent Publication No. 2015/0082575 A1).
Regarding Independent Claim 1, Kimura teaches a gear motor for a wiper system (Fig. 8), comprising: a brushless direct current electric motor (brushless motor, 119) comprising: a rotor (rotor, 122), a stator (stator, 121) having electromagnetic excitation coils (armature coils, 121a, 121b and 121c) for the rotor (122), a device (control circuit, 132) for determining the angular position of the rotor (122) relative to the stator (121), a control unit (inverter circuit, 130) configured to generate control signals for powering the electromagnetic excitation coils (121a - c) of the stator (121)  as a function of the angular position of the rotor (122) determined by the device (132) for determining the angular position of the rotor (122; Paragraphs [0085] – [0088]), a speed-reducing mechanism (speed reduction mechanism, 127) linked on one side to the rotor (122) of the electric motor (119; Fig. 10) and on the other side to an output shaft (output shaft, 126) of a wiper system (Fig. 8), the speed-reducing mechanism (127) having a predefined reduction ratio (Paragraph [0082]) and an output angular position sensor (output shaft sensor, 136) configured to measure the angular position of the output shaft (126; Paragraph [0089]), wherein the output angular position sensor (136) is connected to the device (132) for determining the angular position of the rotor (122) and is configured to transmit a signal corresponding to the measured angular position of 
Regarding Claim 5, Kimura teaches the gear motor (Fig. 8) wherein the brushless direct current electric motor (119) comprises a single Hall effect sensor (Hall IC, 139)  associated with a control magnet (sensor magnet, 138) secured in rotation to the rotor (122; Fig. 10), said Hall effect sensor (139) being connected to the device (132) for determining the angular position of the rotor (122) and wherein said device (132) for determining the angular position of the rotor (122) is configured to correct the angular measurement from the output angular position sensor (136) on the basis of the signal from the Hall effect sensor (Paragraphs [0089] and [0091]). 
Regarding Claim 6, Kimura teaches the gear motor (Fig. 8) wherein the device (132) for determining the angular position of the rotor (122) is configured to detect a change of state of the signal from the Hall effect sensor (139), said change of state being associated 3Application No.: Not Yet AssignedDocket No.: 17102/447001 with a predetermined position of the rotor (122) and to correct the measurement from the output angular position sensor (136) on the basis of said detection of the change of state (Paragraphs [0089] and [0091]).  
Regarding Claim 7, Kimura teaches the gear motor (Fig. 8) wherein: the rotor (122) comprises a predetermined number of magnetic poles (Paragraph [0143]), the control magnet  (138) comprises a number of magnetic poles equal to or greater than the number of magnetic poles of the rotor  and (Paragraph [0143]), the magnetic poles of the control magnet (138) are in phase with magnetic poles of the rotor (122) such that the sending of a control signal powering the electromagnetic excitation coils (121a - c)  of the stator (121) is synchronized with the detection of a change of state of the signal from the Hall effect sensor (139).  
Regarding Claim 10, Kimura teaches a wiper system (Fig. 8) for a motor vehicle comprising a gear motor (Fig. 8) as claimed in claim l.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 4, 8 – 9 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent Publication No. 2015/0082575 A1) in view of Marshall (U. S. Patent Publication 2004/0108789 A1).
Regarding Claim 2, Kimura teaches the gear motor for a wiper system (Fig. 1) wherein the device (132) for determining the angular position of the rotor (122) is configured to:  2Application No.: Not Yet AssignedDocket No.: 17102/447001determine the angular position of the rotor (122) on the basis of a signal from the output angular position sensor (136) for rotation speeds of the rotor (Paragraph [0098]) and determine the angular position of the rotor (122) on the basis of the back- electromotive force signals (Paragraphs [0093] and [0118]) from the electromagnetic excitation coils (121a - c) of the stator (121) for rotation speeds of the rotor (122) 
Kimura does explicitly teach below a predetermined threshold or equal to or above the predetermined threshold.  
Marshall, however, teaches  2Application No.: Not Yet AssignedDocket No.: 17102/447001determining the angular position of the rotor (Fig. 5; Paragraph [0035]) on the basis of a signal from the output angular position sensor for rotation speeds of the rotor below a predetermined threshold (Paragraph [0049]), and  determine the angular position of the rotor (Fig. 5; Paragraph [0035]) on the basis of the back- electromotive force signals from the electromagnetic excitation coils of the stator for rotation speeds of the rotor equal to or above the predetermined threshold (Paragraph [0049]).

Regarding Claim 3, Kimura, as modified, teaches a gear motor for a wiper system (Fig. 1) wherein the back- electromotive force (Paragraph [0093]) of the, at least one, non-powered electromagnetic excitation coil (Paragraph [0087]) is measured and transmitted to the device for determining the angular position of the rotor (122), said device (132) for determining the angular position of the rotor (122) providing values of the back-electromotive force (Paragraph [0093]).
Kimura does not explicitly teach being configured to compare the value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor.  
Marshall, however, teaches being configured to compare the value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor (Paragraph [0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include comparing the value of the back-electromotive force to a predetermined threshold associated with a predetermined position of the rotor, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 4, Kimura, as modified, teaches the gear motor (Fig. 1) wherein the device (132) for determining the angular position of the rotor (122) is configured to correct the angular measurement from the output angular position sensor (136) from the signals measuring the back-electromotive forces of the electromagnetic excitation coils (121a - c) of the stator (121; Paragraphs [0089] and [0093]).  
Regarding Claim 8, Kimura teaches all of the elements of claim 1 as discussed above.

Kimura does not teach the electric motor comprises two Hall Effect sensors said Hall Effect sensors being angularly offset relative to one another.
Marshall, however, teaches teach the gear motor wherein the electric motor comprises two Hall effect sensors associated with a control magnet secured in rotation to the rotor, said Hall effect sensors being angularly offset relative to one another (Paragraph [0049]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include the electric motor comprises two Hall Effect sensors said Hall Effect sensors being angularly offset relative to one another, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 9, Kimura teaches the gear motor (Fig. 1) wherein the device (132) for determining the angular position of the rotor (122) is configured to: determine the angular position of the rotor (122) on the basis of the signals from; the Hall effect sensor (139) or sensors and, the output angular position sensor (136) for rotation speeds of the rotor (122), and determine the angular position of the rotor (122) on the basis of the back- electromotive force signals from the electromagnetic excitation coils (121a - c) of the stator (121; Paragraphs [0089], [0091] and [0093]) for rotation speeds of the rotor (121), 4Application No.: Not Yet AssignedDocket No.: 17102/447001 wherein the device (132) for determining the angular position of the rotor (122) is configured to correct the angular measurement from the Hall effect sensor (139) or sensors and/or from the output angular position sensor (136) on the basis of the signals measuring the back-electromotive forces of the electromagnetic excitation coils of the stator (121a - c; Paragraphs [0089], [0091] and [0093]).  
Kimura does explicitly teach below a predetermined threshold or equal to or above the predetermined threshold.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include determining the angular position of the rotor for rotation speeds of the rotor below a predetermined threshold, and for rotation speeds of the rotor equal to or above the predetermined threshold, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Independent Claim 11, Kimura teaches a method for controlling an electric motor of a gear motor for wiper systems (Fig. 8), the gear motor comprising: a brushless direct current electric motor (119) comprising: a rotor (122), a stator (121) having electromagnetic excitation coils (121a - c) for the rotor (122), a speed-reducing mechanism (127)  linked on one side to the rotor (122) of the electric motor (119) and on the other side to an output shaft (126) linked to an a wiper system (Fig. 8), the speed-reducing mechanism (127)  having a predefined reduction ratio (Paragraph [0082]) and, an output angular position sensor (136) configured to measure the angular position of the output shaft (126; Paragraph [0089]).
Kimura does not explicitly teach the method comprising: (a) for rotation speeds of the rotor below a predetermined threshold: the angular position of the rotor is determined from the angular position sensor of the output shaft by taking into account the reduction ratio of the speed-reducing mechanism, (b) for rotation speeds of the rotor equal to or above the predetermined threshold, the angular position of the rotor is determined on the basis of the back- electromotive force signals from the electromagnetic excitation coils of the stator, control signals are generated to power the electromagnetic excitation coils of the stator as a function of the angular position of the rotor  determined in the preceding steps.  
Marshall, however, teaches the method comprising: (a) for rotation speeds of the rotor (Fig. 5; Paragraph [0035]) below a predetermined threshold: the angular position of the rotor is determined from the angular position sensor of the output shaft by taking into account the reduction ratio of the speed-reducing mechanism (Paragraph [0049]), (b) for rotation speeds of the rotor equal to or above the predetermined threshold, the angular position of the rotor is determined on the basis of the back- 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kimura to further include the method comprising: (a) for rotation speeds of the rotor below a predetermined threshold: the angular position of the rotor is determined from the angular position sensor of the output shaft by taking into account the reduction ratio of the speed-reducing mechanism, (b) for rotation speeds of the rotor equal to or above the predetermined threshold, the angular position of the rotor is determined on the basis of the back- electromotive force signals from the electromagnetic excitation coils of the stator, control signals are generated to power the electromagnetic excitation coils of the stator as a function of the angular position of the rotor  determined in the preceding steps, as taught by Marshall, to provide precision sensing and control at all speeds.
Regarding Claim 12, Kimura, as modified, teaches the method for controlling an electric motor (119) of a gear motor wherein the measurement of the output angular position sensor (136) is corrected on the basis of the back-electromotive force signals (Paragraphs [0089], [0091] and [0093]).  
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Independent Claim 13, Kimura in view of Marshall, generally teach a method for controlling an electric motor of a gear motor with the limitations of the claim, however, Kimura alone or in combination with Marshall, fails to teach, suggest or make obvious the method (a) for rotation speeds of the rotor below a predetermined threshold: the angular position of the rotor is determined on the basis of the angular position sensor of the output shaft by taking into account the reduction ratio of the speed-reducing mechanism and the angular measurement from the output angular position sensor is corrected on the basis of the signal from the Hall effect sensor or sensors, (b) for rotation speeds of the rotor equal to or above the predetermined threshold, the angular position of the rotor  is determined on the basis of the back-electromotive force signals from the electromagnetic excitation coils of the stator, control signals 
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further, Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: JP 2008 174177 A to Ikeda  teaches a wiper device having a pair of wiper motors and pivoting control of the respective wiper arms, a speed reduction mechanism and a position sensor magnet  and magnet. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/KATINA N. HENSON/Examiner, Art Unit 3723